. Appeal by employer and his insurance carrier from an award of the Workmen’s Compensation Board awarding death benefits to the widow of the deceased employee. Decedent sustained a head injury in the course of his employment on September 28, 1939. He committed suicide on or about August 5, 1940. In the interval the decedent had sustained another accident at home. The board in its decision finds that the original accident resulted in a derangement of decedent’s mind and led to an uncontrollable impulse to commit suicide. There is substantial evidence to support such a finding, and only a question of fact is involved. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.